NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



RONNIE ATMORE,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D18-735
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for Polk
County; John K. Stargel, Judge.

Shiobhan Olivero of Olivero Law, P.A.,
Brandon, for Appellant.

Ronnie T. Atmore, pro se.

Ashley Brooke Moody, Attorney General,
Tallahassee, for Appellee.




PER CURIAM.


             Affirmed.


KELLY, BLACK, and SLEET, JJ., Concur.